Case 5:19-cv-00064-gwc Document 39 Filed 08/18/20 Page 1of1

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT

BARRETT and LINDA GREGOIRE, )

Plaintiffs,

Vv. Case No. 5:19-cv-64
CITIZENS BANK N/A and JOESEPH
CARELLI, )

Defendants. )

ENTRY ORDER

This case is on appeal to the United States Court of Appeals for the Second Circuit.
There will be no further orders or proceedings before the district court until the appeal is
resolved. At that time, the district court will determine which motions, if any, remain for
decision.

Dated at Rutland, in the District of Vermont, this 18" day of August, 2020.

— ie _
Geoffrey W. Crawford, Chief Judge
United States District Court
